DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Action on the merits. Claims 1-3, 5-6, 8-9, 12-15, 21-25 and 27-29 as filed 05/03/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Priority
The present application is a 371 of PCT/US2017/050306, filed on 09/06/2017, which claims the benefit of PRO 62/383,655, filed 09/06/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9, 12-15, 21-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over (hereinafter “Klocek et al.) in view of U.S. Patent Application Pub. No. 2015/0066524 A1 (hereinafter “Fairbrothers et al.”) and U.S. Patent Application Pub. No. 2003/0055816 A1 (hereinafter “Paine et al.”).
RE: Claim 1 (Currently Amended) Klocek et al. teaches the claimed:
1. A method for generating a health management template for a patient condition, comprising: retrieving a healthcare template corresponding to a patient condition, the healthcare template comprising a plurality of data fields ((Klocek et al., [0055; 0057]) (the EHR server receives the request to open an encounter document, and retrieves one or more data modules to be serialized in a scrollable pane of the encounter document based on at least one template wherein a template is based on a medical condition, a particular patient, or the like)); 
populating the data fields with patient data ((Klocek et al., [0058-0061]) (An encounter document can be populated by pulling data from one or more databases based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patient with a certain medical condition, or a combination of templates)); and 
presenting a user interface including both a search request selection and a data option selection; receiving user input comprising selection of one of the search request or the data option ((Klocek et al., [0062], Fig 4) (an example user interface showing data being added to a subsection comprising a user selection option such as Record an allergy item; the user enters the name of the medicine in the search box of Record allergy details pane)). 
generating an updated healthcare template based on a user input, comprising: ((Klocek et al., [0062]) (during an office visit encounter the user may learn about a patient's recent allergic reaction to a medicine, and update the patient's office visit encounter document accordingly; interface for data being added to a subsection, wherein the user selects Record an allergy item, and Record allergy details pane is presented on the scrollable pane and the user selects Drug item to add the medicine to Drug allergies subsection of Allergies data module; the user enters the name of the medicine in search box of Record allergy details pane))
identifying in the one or more databases a set of a plurality of similar patients having similarities to the patient ((Klocek et al., [0058]) (an encounter document can be populated by pulling data from one or more databased based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patients with a certain medical condition i.e. a set of similar patients having similarities to the patient such as a medical condition)). 
Klocek et al. fails to explicitly teach, but Fairbrothers et al. teaches the claimed:
identifying in one or more databases a set of plurality of similar physicians having similarities to the user ((Fairbrothers et al., [0028], [0058]) (the data tier may be implemented on one or more databases, for example, in a graph database with one or more vertices which may include path, … organization, user, cohort, … ; similar users, i.e. physicians, may be grouped based on explicit and implicit signals));
generating and displaying a first list of recommended information items based on collaborative filtering of information in the one or more databases associated with the set of similar physicians and the set of similar patients ((Fairbrothers et al., [0058]) (the search results may be ranked and organized based on data collected from previous Platform queries, both by a specific user or by other users of the Platform; the search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users; time the Platform users may have spent browsing a particular pathway; the number of Platform users that may be subscribed to a pathway; and the number of times the Platform users may have copied or personalized a pathway));  
receiving user input after displaying the first list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the first list, or (2) a search term outside of the information items on the first list ((Fairbrothers et al., [0059]) (a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information i.e. a first list, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field)); […]
generating and displaying a third list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the first list, wherein the third list of recommended information items is based on the search term outside of the information items on the first list, and collaborative filtering of the information in the one or more databases associated with the set of similar patients and the set of similar physicians ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a third list based on a requery of the Platform to generate a new result set)). 
and generating an updated healthcare template based on the user input comprising a data option selection, comprising: comparing a history associated with the data option selection to a criteria; and adding a data field corresponding to the data option selection to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0040], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health records; ranking results received from the one or more clinical pathway databases using at least one ranking criteria; in some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician and the generating resulting clinical pathways to be selected from the ranked list, the list generated by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers et al. fail to explicitly teach, but Paine et al. teaches the claimed: 
generating and displaying a second list of recommended information items in response to the user input representing the selection of an information item from the first list, wherein the second list of recommended information items is based on the selected information item from the first list, and collaborative filtering of the information in the one or more databases […] ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
RE: Claim 2 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
2. The method of claim 1, further comprising receiving data indicating the patient condition ((Klocek et al., [0072]) (EHR server modifies at least one of the following based on the sequence adjustments made during an encounter: the current patient's unsigned encounter document; a template specific to the patient, a template that affects all the user's patients, a template that affects a type of encounter document, a template associated with a patient's age, or a template associated with a medical condition)).
RE: Claim 3 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
3. The method of claim 1, further comprising generating an updated healthcare template in response to additional data from the user by retrieving additional data fields and adding the additional data fields to the updated healthcare template ((Klocek et al., [0018; 0061]) (The user further customizes the scrollable pane in real time (e.g., during a patient interaction, the user changes the sequence of the data modules, removes/adds data modules, or nests a data module within another data module)).  
RE: Claim 5 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
5. The method of claim 1, wherein generating an updated healthcare template comprises comparing a history associated with the user input to a criteria and adding a data option to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health records; ranking results received from the one or more clinical pathway databases using at least one ranking criteria; in some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the providing results for a search request by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 6 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
6. The method of claim 1, wherein generating an updated healthcare template comprises responding to the user input being a data option selection by displaying patient data corresponding to the data option selection on the updated healthcare template ((Klocek et al., [0065]) (Problem list items may be unselected (e.g., unchecked), resulting in Problem list data module being removed from scrollable pane; Observations data module may be selected (e.g., checked), resulting in an Observations data module and associated data becoming present on scrollable pane; some data modules deemed essential for office visit encounters may not be adjusted (e.g., unselected) such as Vitals item and Note item)).
RE: Claim 8 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
8. The method of claim 5, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting pathway was access by the platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 9 (Currently Amended) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
9. The method of claim [[7]] 1, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting pathway was access by the platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 12 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
12. The method of claim 1, wherein the collaborative filtering is based on at least one variable selected from the group consisting of years of training, years of experience, physician status, specialty, board certifications, number of patients seen, number of patients admitted by the physician, and search term distribution over patients ((Fairbrothers et al., [0043], [0058], [0063]) (The Platform may provide results, in a similar manner as described above, that may suggest one or more appropriate clinical pathways which are appropriate for management, ideally personalized based on a provider's institution, specialty, prior usage, known patient preferences, etc.; the search results may be ranked in part by an analysis of similarities between individual users; similar users may be grouped based on explicit and implicit signals; search results may be ranked in part by historical user usage data from historical versions of pathways; the Platform may provide users with the ability to create a community of one or more custom networks. Custom networks may include entities, such as a hospital system, a subspecialty society, clinical department, university, medical school, research entity or clinical practice group. In some alternatives, the custom networks may have their own security, permissions, users, administrators and private clinical pathways)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranked results based a data collected from usage by all platform users wherein the suggested pathways are ideally personalized based on a provider’s institution, specialty, prior usage and similarities between individual users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 13 (Currently Amended) Klocek et al. teaches the claimed: 
13. A system for generating a health management template for a patient condition comprising: a data interface in electrical communication with a processor, a patient database, a user interface, and a template database; the user interface configured to retrieve a healthcare template corresponding to a patient condition, the healthcare template comprising a plurality of data fields, and wherein the user interface includes both a search request selection and a data option selection ((Klocek et al., [0044], [0055], [0062], [0079], Fig 4) (EHR server may output data to be displayed as a user interface on computing device; the user may make a selection and the user interface may be updated to present the user's selection, for example using callbacks to EHR server; the EHR server receives the request to open an encounter document, and retrieves one or more data modules to be serialized in a scrollable pane of the encounter document based on at least one template wherein a template is based on a medical condition, a particular patient, or the like; processors, memory, and persistent storage cooperate with operating system to provide basic functionality for computing device; computing device may be used as EHR server or computing device; an example user interface showing data being added to a subsection comprising a user selection option such as Record an allergy item; the user enters the name of the medicine in the search box of Record allergy details pane)).
populating, by the user interface, the plurality data fields with patient data ((Klocek et al., [0058-0061]) (An encounter document can be populated by pulling data from one or more databases based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patient with a certain medical condition, or a combination of templates)); and 
generating, by the processor, an updated healthcare template based on a user input comprising a search request selection, comprising ((Klocek et al., [0062]) (during an office visit encounter the user may learn about a patient's recent allergic reaction to a medicine, and update the patient's office visit encounter document accordingly; interface for data being added to a subsection, wherein the user selects Record an allergy item, and Record allergy details pane is presented on the scrollable pane and the user selects Drug item to add the medicine to Drug allergies subsection of Allergies data module; the user enters the name of the medicine in search box of Record allergy details pane)); 
identifying in the patient database a set of a plurality of similar patients having similarities to the patient ((Klocek et al., [0058]) (an encounter document can be populated by pulling data from one or more databased based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patients with a certain medical condition i.e. a set of similar patients having similarities to the patient such as a medical condition)). 
Klocek et al. fails to explicitly teach, but Fairbrothers et al. teaches the claimed:
identifying in the patient database a set of plurality of similar physicians having similarities to the user ((Fairbrothers et al., [0028], [0058]) the data tier may be implemented on one or more databases, for example, in a graph database with one or more vertices which may include path, … organization, user, cohort, … ; similar users, i.e. physicians, may be grouped based on explicit and implicit signals));
generating and displaying a first list of recommended information items based on collaborative filtering of information in the patient database associated with the set of similar physicians and the set of similar patients ((Fairbrothers et al., [0058]) (the search results may be ranked and organized based on data collected from previous Platform queries, both by a specific user or by other users of the Platform; the search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users; time the Platform users may have spent browsing a particular pathway; the number of Platform users that may be subscribed to a pathway; and the number of times the Platform users may have copied or personalized a pathway));  
receiving user input after displaying the first list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the first list, or (2) a search term outside of the information items on the first list ((Fairbrothers et al., [0059]) (a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information i.e. a first list, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field)); […]
generating and displaying a third list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the first list, wherein the third list of recommended information items is based on the search term outside of the information items on the first list, and collaborative filtering of the information in the patient database associated with the set of similar patients and the set of similar physicians ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a third list based on a requery of the Platform to generate a new result set)). 
and generating, by the processor, an updated healthcare template based on the user input comprising a data option selection, comprising: comparing a history associated with the data option selection to a criteria; and adding a data field corresponding to the data option selection to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0040], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health records; ranking results received from the one or more clinical pathway databases using at least one ranking criteria; in some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician and the generating resulting clinical pathways to be selected from the ranked list, the list generated by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers et al. fail to explicitly teach, but Paine et al. teaches the claimed: 
generating and displaying a second list of recommended information items in response to the user input representing the selection of an information item from the first list, wherein the second list of recommended information items is based on the selected information item from the first list, and collaborative filtering of the information in the […] database […] ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
RE: Claim 14 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
14. The system of claim 13, further comprising receiving data indicating the patient condition ((Klocek et al., [0072]) (EHR server modifies at least one of the following based on the sequence adjustments made during an encounter: the current patient's unsigned encounter document; a template specific to the patient, a template that affects all the user's patients, a template that affects a type of encounter document, a template associated with a patient's age, or a template associated with a medical condition)).
RE: Claim 15 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
15. The system of claim 13, further comprising generating, by the processor, an updated healthcare template in response to additional data from the user by retrieving additional data fields and adding the additional data fields to the updated healthcare template ((Klocek et al., [0018; 0061]) (The user further customizes the scrollable pane in real time (e.g., during a patient interaction, the user changes the sequence of the data modules, removes/adds data modules, or nests a data module within another data module)).  
RE: Claim 21 (Currently Amended) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
21. The system of claim [[19]] 13, wherein the criteria comprises at least one of a popularity of the data option selection request or an importance of the data option selection ((Fairbrothers et al., [0040], [0058]) (the platform may rank the result set using a ranking criteria; results may be ranked and organized via a method of user feedback; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set; the Platform may promote the position of a result the user may have interacted with during subsequent searches by other users; search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the ranking criterial such as based on previous interactions and a number of time that resulting pathway was access by the platform users as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 22 (Currently Amended) Klocek et al. teaches the claimed: 
22. A non-transitory computer readable storage medium bearing instructions for generating a health management template for a patient condition, the instructions, when executed by a processor in electrical communication with a template database, cause the processor to perform operations comprising: retrieving a healthcare template from the template database corresponding to a patient condition, the healthcare template comprising a plurality of data fields ((Klocek et al., [0043], 0044], [0055], [0079]) (EHR server may be implemented on one or more computing devices having server capabilities wherein such a computing device may include, but is not limited to, a device having a processor and memory, including a non-transitory memory, for executing and storing instructions. EHR server may output data to be displayed as a user interface on computing device; the user may make a selection and the user interface may be updated to present the user's selection, for example using callbacks to EHR server; the EHR server receives the request to open an encounter document, and retrieves one or more data modules to be serialized in a scrollable pane of the encounter document based on at least one template wherein a template is based on a medical condition, a particular patient, or the like; processors, memory, and persistent storage cooperate with operating system to provide basic functionality for computing device; computing device may be used as EHR server or computing device)); 
populating the data fields with patient data ((Klocek et al., [0058]) (An encounter document can be populated by pulling data from one or more databases based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patient with a certain medical condition, or a combination of templates)); and
generating a user interface to receive user input, wherein the user interface includes both a search request selection and a data option selection ((Klocek et al., [0062], Fig 4) (an example user interface showing data being added to a subsection comprising a user selection option such as Record an allergy item; the user enters the name of the medicine in the search box of Record allergy details pane)); 
generating an updated healthcare template based on [[a]] user input comprising a search request selection, comprising: ((Klocek et al., [0062]) (during an office visit encounter the user may learn about a patient's recent allergic reaction to a medicine, and update the patient's office visit encounter document accordingly; interface for data being added to a subsection, wherein the user selects Record an allergy item, and Record allergy details pane is presented on the scrollable pane and the user selects Drug item to add the medicine to Drug allergies subsection of Allergies data module; the user enters the name of the medicine in search box of Record allergy details pane)) identifying in the one or more databases a set of a plurality of similar patients having similarities to the patient ((Klocek et al., [0058]) (an encounter document can be populated by pulling data from one or more databased based on at least one of a template specific to a particular patient, a template that applies to all patients, a template that applies to a patients with a certain medical condition i.e. a set of similar patients having similarities to the patient such as a medical condition)). 
Klocek et al. fails to explicitly teach, but Fairbrothers et al. teaches the claimed:
identifying in one or more databases a set of plurality of similar physicians having similarities to the user ((Fairbrothers et al., [0028], [0058]) the data tier may be implemented on one or more databases, for example, in a graph database with one or more vertices which may include path, … organization, user, cohort, … ; similar users, i.e. physicians, may be grouped based on explicit and implicit signals));
generating and displaying a first list of recommended information items based on collaborative filtering of information in the one or more databases associated with the set of similar physicians and the set of similar patients ((Fairbrothers et al., [0058]) (the search results may be ranked and organized based on data collected from previous Platform queries, both by a specific user or by other users of the Platform; the search results may be ranked in part by data collected from usage data by all Platform users, such as the number of times that a pathway may have been accessed by the Platform users; time the Platform users may have spent browsing a particular pathway; the number of Platform users that may be subscribed to a pathway; and the number of times the Platform users may have copied or personalized a pathway));  
receiving user input after displaying the first list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the first list, or (2) a search term outside of the information items on the first list ((Fairbrothers et al., [0059]) (a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information i.e. a first list, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field)); […]
generating and displaying a third list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the first list, wherein the third list of recommended information items is based on the search term outside of the information items on the first list, and collaborative filtering of the information in the one or more databases associated with the set of similar patients and the set of similar physicians ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a third list based on a requery of the Platform to generate a new result set)). 
and generating an updated healthcare template based on the user input comprising a data option selection, comprising: comparing a history associated with the data option selection to a criteria; and adding a data field corresponding to the data option selection to the updated healthcare template when the history satisfies the criteria ((Fairbrothers et al., [0007], [0040], [0058]) (receiving a request from a third-party system for one or more clinical pathways associated with a first patient encounter, wherein the request contains a token generated by the third-party system; analyzing the token to identify a unique identifier associated with a patient's electronic health records; ranking results received from the one or more clinical pathway databases using at least one ranking criteria; in some alternatives, the search results may be ranked in part by historical user usage data from historical versions of pathways; pathway(s) selected from the list by the clinician, or whether the clinician requeried the Platform and selected another pathway from the new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician and the generating resulting clinical pathways to be selected from the ranked list, the list generated by using at least one ranking criteria such as historical user usage data as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers et al. fail to explicitly teach, but Paine et al. teaches the claimed: 
generating and displaying a second list of recommended information items in response to the user input representing the selection of an information item from the first list, wherein the second list of recommended information items is based on the selected information item from the first list, and collaborative filtering of the information in the one or more databases […] ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
RE: Claim 23 (Original) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
23. The non-transitory computer readable storage medium of claim 22, further comprising generating an updated healthcare template in response to additional data from the user by retrieving additional data fields and adding the additional data fields to the updated healthcare template ((Klocek et al., [0018]) (The user further customizes the scrollable pane in real time (e.g., during a patient interaction, the user changes the sequence of the data modules, removes/adds data modules, or nests a data module within another data module)).  
RE: Claim 24 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
24. (Previously Presented) The method of claim 1, wherein: generating the first list comprises generating a first list sorted by one or both of popularity or feedback; and displaying the first list comprises displaying the sorted list ((Fairbrothers et al., [0007], [0058]) (transferring the ranked results to the third party system for display to a user; the search results may be ranked and organized via a method of user feedback)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected based on feedback by the clinician as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 25 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
25. (Previously Presented) The method of claim 1, further comprising: (1) receiving user input after displaying the second list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the second list, or (2) a search term outside of the information items on the second list ((Fairbrothers et al., [0040], [0059]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set; a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field));
 (3) generating and displaying a fifth list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the second list, wherein the fifth list of recommended information items is based on the search term outside of the information items on the second list, and collaborative filtering of the information in the one or more databases associated with the set of similar patients and the set of similar physicians  ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers fails to explicitly teach, but Paine et al. teaches the claimed: 
(2) generating and displaying a fourth list of recommended information items in response to the user input representing the selection of an information item from the second list, wherein the fourth list of recommended information items is based on the selected information item from the second list, and collaborative filtering of the information in the one or more databases associated with the set of similar patients and the set of similar physicians […] (4) optionally repeating steps (1) - (3) one or more times in response to user input following the generation and display of one or both of the fourth list or fifth list of recommended information items ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
RE: Claim 26 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
26. (Previously Presented) The method of claim 1, further comprising: (1) receiving user input after displaying the third list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the third list, or (2) a search term outside of the information items on the third list ((Fairbrothers et al., [0040], [0059]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set; a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field));
 (3) generating and displaying a fifth list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the third list, wherein the fifth list of recommended information items is based on the search term outside of the information items on the third list, and collaborative filtering of the information in the one or more databases associated with the set of similar patients and the set of similar physicians ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers fails to explicitly teach, but Paine et al. teaches the claimed: 
(2) generating and displaying a fourth list of recommended information items in response to the user input representing the selection of an information item from the third list, wherein the fourth list of recommended information items is based on the selected information item from the third list, and collaborative filtering of the information in the one or more databases […]; and (4) optionally repeating steps (1) - (3) one or more times in response to user input following the generation and display of one or both of the fourth list or fifth list of recommended information items ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
RE: Claim 27 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
27. (Previously Presented) The method of claim 13, wherein: generating the first list comprises generating a first list sorted by one or both of popularity or feedback; and displaying the first list comprises displaying the sorted list ((Fairbrothers et al., [0007], [0058]) (transferring the ranked results to the third party system for display to a user; the search results may be ranked and organized via a method of user feedback)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected based on feedback by the clinician as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
RE: Claim 28 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
28. (Previously Presented) The method of claim 13, wherein generating by the processor further comprises: (1) receiving user input after displaying the second list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the second list, or (2) a search term outside of the information items on the second list ((Fairbrothers et al., [0040], [0059]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set; a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field));
(3) generating and displaying a fifth list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the second list, wherein the fifth list of recommended information items is based on the search term outside of the information items on the second list, and collaborative filtering of the information in the patient database associated with the set of similar patients and the set of similar physicians ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers fails to explicitly teach, but Paine et al. teaches the claimed: 
(2) generating and displaying a fourth list of recommended information items in response to the user input representing the selection of an information item from the second list, wherein the fourth list of recommended information items is based on the selected information item from the second list, and collaborative filtering of the information in the […] database […]; […] (4) optionally repeating steps (1) - (3) one or more times in response to user input following the generation and display of one or both of the fourth list or fifth list of recommended information items ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
RE: Claim 29 (Previously Presented) Klocek et al., Fairbrothers et al., and Paine et al. teach the claimed:
29. (Previously Presented) The method of claim 13, wherein generating by the processor further comprises: (1) receiving user input after displaying the third list of recommended information items, wherein the user input includes at least one of (1) a selection of an information item on the third list, or (2) a search term outside of the information items on the third list ((Fairbrothers et al., [0040], [0059]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set; a clinician may enter a condition such as “suspected pulmonary embolism” into a query field available on the Platform; using data from a clinical pathway in the Platform, the platform may prompt the clinician for additional information, such as D-dimer level, estimated clinical probability of PE, prior imaging studies, or other information related to the diagnosis of pulmonary embolisms using checkboxes, radio graphs, buttons, text fields or any conventional data input field));
(3) generating and displaying a fifth list of recommended information items in response to the user input representing the selection of the search term outside of the information items on the third list, wherein the fifth list of recommended information items is based on the search term outside of the information items on the third list, and collaborative filtering of the information in the patient database associated with the set of similar patients and the set of similar physicians; ((Fairbrothers et al., [0040]) (the clinician requeried the Platform and selected another pathway from the new result set i.e. generating a new list based on a requery of the Platform to generate a new result set)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. with the motivation of providing a graphical user interface platform for medical professions to collaborate in building decision making clinical pathways that can provide real-time, personalized support to clinical at the point-of-care and during clinical workflows (Fairbrothers et al. [0004]).
Klocek et al. and Fairbrothers fails to explicitly teach, but Paine et al. teaches the claimed: 
(2) generating and displaying a fourth list of recommended information items in response to the user input representing the selection of an information item from the third list, wherein the fourth list of recommended information items is based on the selected information item from the third list, and collaborative filtering of the information in the […] database […]; […]and  (4) optionally repeating steps (1) - (3) one or more times in response to user input following the generation and display of one or both of the fourth list or fifth list of recommended information items ((Paine et al., [0112]) (during each iteration, it runs the collaborative filtering algorithm, where a display of a sorted list of recommended search terms, and allows the user to accept and reject terms; in an exemplary embodiment, a web page including recommended search terms is sent to the user … the user accepts and rejects terms by clicking on suitable check boxes next to the terms; when the user is done making changes, the user clicks a button to transmit the page of data to the server and rerun the collaborative filtering algorithm, the user can continue through as many iterations as the user likes, repeating the loop, until the user is satisfied with the terms the user has accepted i.e. an iterative collaborative filtering algorithm for presenting a user with recommended information items, and in response to a selection of information items, rerunning the collaborative filtering algorithm to present the user with a second list of information items)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithm for presenting a user with recommended information through as many iterations as desired as taught by Paine et al. within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]).
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 05/03/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the 103 rejection of claims 1-3, 5-6, 8-9, 12-15, 21-25 and 27-29, Applicant argues that the combination of references Klocek et al., Fairbrothers et al., and Pain et al. is not obvious because Paine discloses a system used to develop search terms for use in connection with website advertising placement. 
In response to Applicant’s argument (a) regarding the 102/103 rejections, Examiner respectfully disagrees. 
In response to applicant's argument that Paine et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the present Application Specification notes the technical solution of incorporating various passive crowdsourcing and/or collaborative filtering algorithms so clinicians can easily access information items which other clinicians have searched for/viewed in similar patient care and clinical decision making contexts. (Application Specification, [0017]). In this way, one of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the iterative collaborative filtering algorithms, such as those taught by Paine et al., to easily access information items which other users have searched for/viewed in similar contexts within the method and system for creating a customizable healthcare document utilizing templates as taught by Klocek et al. and the generating a ranked result of clinical pathways based a collaboration of data collected from usage by similar users and generating a new result set by a requeried result by the clinician as taught by Fairbrothers, et al. with the motivation of reducing the need for a user to think of semantically related words in a search by providing a tool that can find good information for a user while filtering out bad ones (Paine et al.. [0009], [0012]). 
	Accordingly, Examiner respectfully maintains the prior art rejection of claims 1-3, 5-6, 8-9, 12-15, 21-25 and 27-29 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2006/0229932 A1 teaches collaborative filers(s) to make recommendations or reports based on data contained in a request in view of the neighborhoods formed for whether a physician or decision maker and a product of interest is considered suitably similar by the indigence in the recommendation engine based on a variety of factors ([0027]). 
U.S. Patent Application Pub. No. 2013/0332195 A1 teaches collaborative filtering to show relationships between characteristics and such as a person with characteristics A, B, C, and D get a certain disease at a certain age so that prophylactic action can be taken ([0135], [0136]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626